The defendant thereupon appealed to the Superior Court, where the plaintiff objected that the appeal was improperly taken in a matter from the decision of which no appeal would lie.
The case was referred to this Court to say whether the appeal was properly taken and could be sustained, or whether the Superior Court had no jurisdiction of the cause; and if the cause be remanded to the County Court, whether any, and what judgment shall be rendered in the Superior Court.
I am of opinion that the County Court did right in allowing the amendment of the warrant, and that the judgment thus pronounced by them was so                   (425) closely connected with a final determination of the suit that it is quite within the equity and meaning of the act of 1777, the subject of appeal by the party dissatisfied. It would be perhaps impossible to draw the line, in the abstract, between those orders made by the court which may be appealed from and those which cannot; and it would probably be safer to decide upon each case as it arises. If I were to lay down a general rule, it would be, that wherever the question presented to the County Court is such that a judgment upon it one way would put an end to the cause, it may be appealed from; but where the court cannot give such a judgment upon it as would decide the cause, or directly affect its decision, it cannot be appealed from. If the County Court had disallowed the amendment, the warrant must have been abated, and the plaintiff, beyond all question, might then have appealed. By allowing the amendment, the defendant was deprived of a defense upon which he chose to rest his case, and one which involving also a question of law, with the determination of which he was dissatisfied, he had a right to ask for the opinion of an appellate court.
I hope I shall not be understood as sanctioning an opinion that every order made by court in the progress of a cause may be appealed from. There are many that must be confided solely to their discretion, the proper or ill exercise of which cannot be tested by any rule of law; but the question as to this amendment I consider in a very different light, and depending upon fixed principles repeatedly adjudged by this Court. Being, therefore, of opinion that the County Court did right, and that the judgment appealed from must be affirmed, it follows that a procedendo must issue, and that the appellee recover the costs of the appeal. *Page 296